10/14/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                           October 13, 2022

           EMILY DAILY FULLER v. CHRISTOPHER MARK FULLER

                     Appeal from the Circuit Court for Hamilton County
                           No. 17D1102 L. Marie Williams, Judge
                         ___________________________________

                                No. E2022-00701-COA-R3-CV
                            ___________________________________


Because the order appealed from does not constitute a final appealable judgment, this Court
lacks jurisdiction to consider this appeal.


                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J.; D. MICHAEL SWINEY, C.J.; AND THOMAS R. FRIERSON,
II, J.

Harold Lebron North, Jr., Chattanooga, Tennessee, for the appellant, Christopher Mark
Fuller.

Glenna M. Ramer, Chattanooga, Tennessee, for the appellee, Emily Daily Fuller.

                                   MEMORANDUM OPINION1

        Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it
       shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
       be cited or relied on for any reason in any unrelated case.
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”).

       The order appealed from does not appear to be a final appealable judgment because
Emily Daily Fuller filed a petition for contempt on April 5, 2022, and the record is devoid
of an order addressing this petition. Appellant responded to our show cause order and
asserted that the Trial Court’s November 19, 2021 and January 5, 2022 orders disposed of
the outstanding petition for contempt.2 Because Emily Daily Fuller did not file her petition
for contempt until April 5th of 2022, it is not possible for the orders entered by the Trial
Court prior to April 5, 2022 to have disposed of the April 5, 2022 petition for contempt.
Additionally, this Court notes that the April 5, 2022 petition for contempt raised issues that
arose “[s]ince February 1, 2022,” which is after entry of the Trial Court’s November 19,
2021 and January 5, 2022 orders. Appellant has failed to show that a final appealable
judgment has been entered.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). Because the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Christopher Mark Fuller, for
which execution may issue.

                                                              PER CURIAM




       2
          The November 19, 2021 and January 5, 2022 orders addressed a previous petition for contempt
filed by Ms. Fuller in May of 2019.
                                                -2-